DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Response to Amendment
The Amendment filed 3/1/2021 has been entered. Claims 14, 28, 32, and 35 were amended, claims 1-13, 17, 19, 21-27, 29-31, 38, and 41 were canceled, and claims 42-47 were new. Thus, claims 14-16, 18, 20, 28, 32-37, 39-40, and 42-47 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, 20, 35-37, 39-40, and 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitations “an anterior +Z direction” in line 10 and “a superior +Y direction” in lines 14-15 are confusing, as it is unclear from the claimed language as to where these directions are located with respect to the structure of the device.
Regarding claim 35, the limitations “an anterior -Y direction” in line 10 and “a superior +Y direction” in line 12 are confusing, as it is unclear from the claimed language as to where these directions are located with respect to the structure of the device.
Regarding claims 42-44, the limitation “a lateral +X or -X direction” in line 3 is confusing, as it is unclear from the claimed language as to where these directions are located with respect to the structure of the device.
Regarding claim 46, the limitation “an anterior +Z direction” in line 2 is confusing, as it is unclear from the claimed language as to where this direction is located with respect to the structure of the device.
Regarding claim 47, the limitation “an anterior +Z direction” in line 3 is confusing, as it is unclear from the claimed language as to where this direction is located with respect to the structure of the device.
Claims 15-16, 18, 20, 36-37, 39-40, and 42-47 are rejected due to dependence upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18, 20, 35-37, 39-40, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, hereinafter Graham ‘372 (US 8,734,372 B1) in view of Makita (US 5,305,750).
Regarding claim 14, as best understood, Graham ‘372 discloses a method of treating a spine (device for treating cervical and thoracic spine) (abstract), the method comprising steps of: 
securing a traction device to a head of a user (traction device 110 strapped to user’s head) (Figs. 10A-10F), the traction device comprising a support frame (112) (Figs. 1-4) having a transverse neck support (128) (Figs. 1-4) projecting upwardly from a base of the support frame (neck support 128 is above side members 122, 124 of frame 112) (Figs. 1-4) and a first inflatable bladder coupled to the neck support (first inflatable air bladder 116) (Figs. 1-3, 10D, 10F), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses a cervical spine of the user (bladder 116 in contact with the cervical spine) (Figs. 10D, 10F; col. 7, lines 17-34), 

expanding the first inflatable bladder in a transverse direction to apply an angular traction to the cervical spine (bladder 116 expands at an angle to provide angular traction to the cervical spine) (Figs. 10D, 10F; col. 7, lines 17-34; col. 8, lines 35-43).
Graham ‘372 does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder transverses an occiput of the user, and expanding the second inflatable bladder in the anterior +Z direction and in a superior +Y direction toward the occiput to apply a force vector in the anterior +Z direction and a force vector in the superior +Y direction to the occiput to apply an angular traction to the cervical spine and apply a traction to the occiput to decompress an occipital-cervical junction.
However, Makita teaches a neck bending apparatus (Makita; abstract) including a second inflatable bladder coupled to the neck support (head support air cushion 2a on head rest portion 21; air is pumped into the cushion 2a) (Makita; Fig. 5; col. 3, lines 33-40), the second inflatable bladder transverses an occiput of the user (Makita; Fig. 5), and expanding the second inflatable bladder in the anterior +Z direction and in a superior +Y direction toward the occiput to apply a force vector in the anterior +Z direction and a force vector in the superior +Y direction to the occiput to apply an angular traction to the cervical spine and apply a traction to the occiput to decompress an occipital-cervical junction (rearwardly bent position of the neck 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372  device by adding a second inflatable bladder, as taught by Makita, for the purpose of enabling the bending of the patient’s neck in a rearward direction (Makita; Fig. 5; col. 4, lines 49-58), thereby increasing the amount of ways the traction can be applied to the neck for more versatile treatments.
Regarding claim 15, the modified Graham ‘372 method teaches comprising the step of alternately inflating and deflating the first and second inflatable bladder (bladders can be alternatively inflated or deflated according to Graham ‘372  in col. 5 lines 33-36; Makita Figs. 4-5 also show that either of two bladders can be inflated while the other is deflated).
Regarding claim 16, the modified Graham ‘372 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (bladders can be repeatedly inflated or deflated) (Graham ‘372 ; col. 5, lines 33-36).
Regarding claim 18, Graham ‘372 discloses wherein the traction device comprises a third inflatable bladder coupled to the neck support (second inflatable bladder 118) (Figs. 1-3), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user (bladder 118 expands against thoracic spine) (Figs. 10D, 10F; col. 7, lines 17-34 col. 9, lines 13-31).
Regarding claim 20, the modified Graham ‘372 method teaches wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder (valve in communication with pump system and 
Regarding claim 35, as best understood, Graham ‘372 discloses a method of treating a spine (device for treating cervical and thoracic spine) (abstract), the method comprising steps of: 
securing a traction device to a head of a user (traction device 110 strapped to user’s head) (Figs. 10A-10F), the traction device comprising a support frame (112) (Figs. 1-4) having a transverse neck support (128) (Figs. 1-4) projecting upwardly from a base of the support frame (neck support 128 is above side members 122, 124 of frame 112) (Figs. 1-4) and first inflatable bladder portion coupled to the neck support (bladder 118) (Figs. 1-4), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses an upper thoracic spine of the user (bladder 118 expands against thoracic spine) (Figs. 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31),
expanding the first inflatable bladder in a direction toward the upper thoracic spine to apply a force vector in an anterior -Y direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (bladder 118 expands in the illustrated -Y direction against thoracic spine to apply traction) (Figs. 1, 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31).
Graham ‘372  does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder transverses an occiput of the user without transversing a cervical 
However, Makita teaches a neck bending apparatus (Makita; abstract) including a second inflatable bladder coupled to the neck support (head support air cushion 2a on head rest portion 21; air is pumped into the cushion 2a) (Makita; Fig. 5; col. 3, lines 33-40), the second inflatable bladder transverses an occiput of the user without transversing a cervical spine of the user (Makita; Fig. 5), and expanding the second inflatable bladder in a superior +Y direction toward the occiput to apply a force vector in the superior +Y direction to the occiput to apply a traction to the occiput to decompress an occipital-cervical junction (rearwardly bent position of the neck would apply traction to the user; air cushion 2a is expanded both up towards the occiput (i.e. +Z direction) and out to the side (i.e. +Y direction)) (Makita; Figs. 1, 4-5; col. 4, lines 49-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372  device by adding a second inflatable bladder, as taught by Makita, for the purpose of enabling the bending of the patient’s neck in a rearward direction (Makita; Fig. 5; col. 4, lines 49-58), thereby increasing the amount of ways the traction can be applied to the neck for more versatile treatments.
Regarding claim 36, the modified Graham ‘372 method teaches 
Regarding claim 37, the modified Graham ‘372 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (bladders can be repeatedly inflated or deflated) (Graham ‘372 ; col. 5, lines 33-36).
Regarding claim 39, Graham ‘372 discloses wherein the traction device comprises a third inflatable bladder portion coupled to the neck support (bladder 116) (Figs. 10D, 10F; col. 7, lines 17-34), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user (bladder 116 bears against the cervical spine) (Figs. 10D, 10F; col. 7, lines 17-34; col. 8, lines 35-43).
Regarding claim 40, the modified Graham ‘372 method teaches wherein the third inflatable bladder is positioned between the first inflatable bladder and the second inflatable bladder (Graham ‘372  bladder 116 bears against the cervical spine of a user, and thus is between the Graham ‘372  bladder 118 on the thoracic region and the Makita air cushion 2a on the user’s occiput) (Graham ‘372 , Figs. 1-3, 10D, 10F; Makita, Figs. 2, 5).
Regarding claim 45, as best understood, Graham ‘372 discloses wherein securing the traction device to the head comprises applying one or more restraining straps to the head to restrict movement of the head in the +Z direction (straps 158, 160 restrict head movement) (Figs. 10C-10F).
Regarding claim 47, as best understood, .
Claims 28 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Makita and Woggon et al. (US 8,323,223 B1).
Regarding claim 28, as best understood, Graham ‘372 discloses a traction device (device for treating cervical and thoracic spine) (abstract) comprising: 
a frame (112) (Figs. 1-4) having a base (side members 122, 124 of frame 112) (Figs. 1-4) and a neck support (128) (Figs. 1-4) coupled to the base to support the neck of a user during use (traction device 110 strapped to user’s head supporting the neck) (Figs. 10A-10F); 
a first inflatable bladder coupled to the neck support (bladder 118) (Figs. 10D, 10F; col. 7, lines 17-34), the first inflatable bladder configured to expand in a first angular direction from the neck support while the neck support supports the neck of the user (bladder 118 expands angularly against thoracic spine) (Figs. 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31); 
and a third inflatable bladder coupled to the neck support (first inflatable air bladder 116) (Figs. 1-3, 10D, 10F), the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation (bladder 116 in contact with the cervical spine when expanded) (Figs. 10D, 10F; col. 7, lines 17-34);
and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly, and upon expanding in the transverse direction, the third inflatable bladder applies an angular traction to the cervical spine as the third inflatable bladder is inflated (bladder 116 expands up normal to the cervical spine at the back of the neck to curve the neck forwardly; bladder also expands 
Graham’ 372 does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation. 
However, Makita teaches a neck bending apparatus (Makita; abstract) including a second inflatable bladder coupled to the neck support (head support air cushion 2a on head rest portion 21; air is pumped into the cushion 2a) (Makita; Fig. 5; col. 3, lines 33-40), and the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation (cushion 2a inflates towards the occiput to force the user into a rearwardly bent position of the neck) (Makita; Figs. 1, 4-5; col. 4, lines 49-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372  device by adding a second inflatable bladder, as taught by Makita, for the purpose of enabling the bending of the patient’s neck in a rearward direction (Makita; Fig. 5; col. 4, lines 49-58), thereby increasing the amount of ways the traction can be applied to the neck for more versatile treatments.
Graham ‘372 does not disclose wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder expanding in the first angular direction while the neck support supports the neck of the user, the first inflatable bladder has a length along a superior-inferior axis greater than a length of the second inflatable bladder along the superior-inferior axis upon the second inflatable bladder expanding in the second angular direction and greater than a length of the third inflatable bladder along the superior-inferior axis upon the third 
However, Woggon teaches a traction apparatus (Woggon; abstract) with three sections: one of supporting the head, one for supporting the neck, and one for supporting the upper back (cushion 20, apparatus 40, and apparatus 100, respectively) (Woggon; Fig. 1). Woggon suggests the first support for the upper back (i.e. apparatus 100) has a length along a superior-inferior axis greater than a length of the second support for the neck (i.e. apparatus 40) along the superior-inferior axis and greater than a length of the third support for the head along the superior-inferior axis (i.e. cushion 20) (see annotated Image 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that the first inflatable bladder (i.e. the portion supporting the upper back) has a length along a superior-inferior axis greater than a length of the second inflatable bladder (i.e. the portion supporting the head) along the superior-inferior axis and greater than a length of the third inflatable bladder along the superior-inferior axis (i.e. the portion supporting the neck), as 
With this modification, the modified Graham ‘372 device would thus teach wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder expanding in the first angular direction while the neck support supports the neck of the user (bladder 118 expands angularly against thoracic spine with neck support 128 supports the neck) (Graham ‘372; Figs. 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31), the first inflatable bladder has a length along a superior-inferior axis greater than a length of the second inflatable bladder along the superior-inferior axis upon the second inflatable bladder expanding in the second angular direction and greater than a length of the third inflatable bladder along the superior-inferior axis upon the third inflatable bladder expanding in the outward direction (Graham ‘372 bladder 118 modified in view of Woggon to be longer than the other two bladder of the modified Graham ‘372 device) such that the first inflatable bladder bears angularly against the back of the upper thoracic region of the user and the mid thoracic region of the user at least partially below a T7 vertebrae (Graham ‘372 shows bladder 116 is below at least a T5 vertebra; with the bladder 116 being modified in view of Woggon to be longer and thus support more of the upper back, the bladder 116 structure could thus be feasibly used below a T7 vertebrae) (Graham ‘372; Figs. 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31) as the first inflatable bladder is inflated and forces the thoracic spine to decompress and reduces hyper-kyphosis of the upper thoracic spine and the mid thoracic spine (bladder 118 expands against thoracic spine to apply traction) (Graham ‘372; Figs. 1, 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31) wherein upon the second inflatable bladder expanding in the second angular direction, the 

    PNG
    media_image1.png
    507
    652
    media_image1.png
    Greyscale

Image 1. Annotated Woggon Fig. 1 to show comparative lengths of the three distinct parts of the invention.
Regarding claim 46, as best understood, Graham ‘372 discloses further comprising a restraining strap configured to restrict movement of the head in an anterior +Z direction (straps 158, 160 restrict head movement) (Figs. 10C-10F).
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Makita and Woggon as applied to claim 28 above, and further in view of LaMonica (US 8,100,846 B1).
Regarding claim 32, the modified Graham ‘372 device teaches the invention as previously claimed, including further comprising a spacer configured to be coupled between a portion of the frame and the inflatable bladder (raised lateral portions 134, 136) (Graham ‘372; Fig. 1), but does not teach the spacer is configured to adjust the angulation of the inflatable bladder during inflation.
However, LaMonica teaches a spinal traction device (LaMonica; abstract) comprising a spacer (ends caps D1, D2) (LaMonica; Fig. 11) configured to be coupled between a portion of the frame and the inflatable bladder (end caps D1, D2 are between the base L and the bladder 9) (LaMonica; Fig. 11) to adjust the angulation of the inflatable bladder during inflation (indexing mechanism 77 in end caps D1, D2 allow for the bladder angle to be adjusted) (LaMonica; Figs. 8-10; col. 6, lines 35-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 spacer such that it is configured to adjust the angulation of the inflatable bladder during inflation, as taught by LaMonica, for the purpose of enabling a user to apply a force to the user in a plurality of possible directions (LaMonica; col. 7, lines 39-50).
Regarding claim 33, LaMonica teaches wherein the spacer is a wedge-shaped spacer (LaMonica; Figs. 11-16).
Regarding claim 34, LaMonica teaches .
Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Makita as applied to claims 14 and 35 above, and further in view of Graham, hereinafter Graham ‘693 (US 8,764,693 B1).
Regarding claim 42, as best understood, the modified Graham ‘372 method teaches the invention as previously claimed, but does not teach wherein expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) wherein expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (bladder is expanded and angled to provide lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 6, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by Graham ‘693, for the purpose of providing a user with an additional means for therapy and treatment. 
Regarding claim 44, as best understood, the modified Graham ‘372 method teaches wherein expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (bladder is expanded and angled to provide lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 6, lines 42-46).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Makita and Woggon as applied to claim 28 above, and further in view of Graham ‘693.
Regarding claim 43, as best understood, the modified Graham ‘372 method teaches the invention as previously claimed, but does not teach wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder applies a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder applies a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (bladder is expanded and angled to provide lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 6, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that the . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16, 18, 20, 28, 32-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-25 of U.S. Patent No. 10,363,193 (hereinafter ‘193). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 14, ‘193 discloses a method of treating a spine (claim 21; col. 41, line 47), the method comprising steps of: 
securing a traction device to a head of a user (claim 21; col. 42, line 1), the traction device comprising a support frame having a transverse neck support projecting upwardly from a base of the support frame (claim 21; col. 42, lines 1-4) and first and second inflatable bladders coupled to the neck support (first inflatable bladder and third inflatable bladder, respectively) (claim 21; col. 42, lines 4-5), wherein securing the traction device to the head comprises 
expanding the first inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to force the cervical spine to apply a force vector in an anterior +Z direction to the cervical spine to curve forwardly (the direction normal to the cervical spine is being considered the +Z direction) (claim 21; col. 42, lines 14-18); 
expanding the first inflatable bladder in a transverse direction to apply an angular traction to the cervical spine (as the first bladder inflates against the cervical spine, it would also apply angular traction to the cervical spine) (claim 21; col. 42, lines 14-18); 
and expanding the second inflatable bladder in the anterior +Z direction and in a superior +Y direction toward the occiput to apply a force vector in the anterior +Z direction and a force vector in the superior +Y direction to the occiput to apply an angular traction to the cervical spine and apply a traction to the occiput to decompress an occipital-cervical junction (the third bladder is expanded towards the occiput, and would thus expand in the +Z and +Y directions as claimed) (claim 21; col. 42, lines 23-25).
Regarding claim 15, ‘193 discloses comprising the step of alternately inflating and deflating the first and second inflatable bladders (claim 22; col. 42, lines 31-34).
Regarding claim 16, ‘193 discloses comprising the step of repeating inflation and deflation of the first and second inflatable bladders (claim 23; col. 42, lines 35-37).
Regarding claim 18, ‘193 discloses wherein the traction device comprises a third inflatable bladder coupled to the neck support (second inflatable bladder) (claim 21; col. 42, 
Regarding claim 20, ‘193 discloses wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder (claim 21; col. 42, lines 41-47).
Regarding claim 35, ‘193 discloses a method of treating a spine (claim 21; col. 41, line 47), the method comprising steps of: securing a traction device to a head of a user (claim 21; col. 42, line 1), the traction device comprising a support frame having a transverse neck support projecting upwardly from a base of the support frame (claim 21; col. 42, lines 1-4) and first and second inflatable bladder coupled to the neck support (second inflatable bladder and third inflatable bladder, respectively) (claim 21; col. 42, lines 1-5), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable bladder transverses an upper thoracic spine of the user (claim 21; col. 42, lines 10-12), and such that the second inflatable bladder transverses an occiput of the user without transversing a cervical spine of the user (the third inflatable bladder is described as transversing/expanding towards the occiput, while a different first bladder transverses the cervical spine, thus one of ordinary skill in the art would understand that the third inflatable bladder would not be transversing the cervical spine) (claim 21; col. 42, lines 8-14, 23-25); 

and-4-Application No.: 15/857246 Filing Date:December 28, 2017expanding the second inflatable bladder in a superior +Y direction toward the occiput to apply a force vector in the superior +Y direction to apply a traction to the occiput to decompress an occipital-cervical junction (the direction of bladder expansion towards the occiput is being considered the +Y direction) (claim 21; col. 42, lines 23-25).
Regarding claim 36, ‘193 discloses comprising the step of alternately inflating and deflating the first and second inflatable bladders (claim 22; col. 42, lines 31-34).
Regarding claim 37, ‘193 discloses comprising the step of repeating inflation and deflation of the first and second inflatable bladders (claim 23; col. 42, lines 35-37).
Regarding claim 39, ‘193 discloses wherein the traction device comprises a third inflatable bladder coupled to the neck support (first inflatable bladder) (claim 21; col. 42, lines 4-5), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user (claim 21; col. 42, lines 8-9).
Regarding claim 40, ‘193 discloses wherein the third inflatable bladder is positioned between the first inflatable bladder and the second inflatable bladder (the cervical spine is between the occiput and thoracic regions, and thus the first inflatable bladder normal to the .
Claims 28 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-25 of U.S. Patent No. 10,363,193 (hereinafter ‘193) and further in view of Woggon.
Regarding claim 28, ‘193 discloses a traction device (claim 1; col. 39, line 5) comprising: a frame having a base and a neck support coupled to the base to support the neck of a user during use (claim 1; col. 39, lines 6-7); 
a first inflatable bladder coupled to the neck support, the first inflatable bladder configured to expand in a first angular direction from the neck support while the neck support supports the neck of the user (second inflatable bladder) (claim 1; col. 39, lines 14-17, lines 32-37); 
a second inflatable bladder coupled to the neck support, the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation (third inflatable bladder) (claim 1; col. 39, lines 19-23, lines 38-42); 
and a third inflatable bladder coupled to the neck support, the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation (first inflatable bladder) (claim 1; col. 39, lines 8-13, lines 24-31); 
wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second 
and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly, and upon expanding in the-3-Application No.: 15/857246Filing Date:December 28, 2017 transverse direction, the third inflatable bladder applies an angular traction to the cervical spine as the third inflatable bladder is inflated (first inflatable bladder forces the cervical spine to curve forwardly) (claim 1; col. 39, lines 8-13, lines 24-31).
U.S. Patent ‘193 does not disclose wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder 
However, Woggon teaches a traction apparatus (Woggon; abstract) with three sections: one of supporting the head, one for supporting the neck, and one for supporting the upper back (cushion 20, apparatus 40, and apparatus 100, respectively) (Woggon; Fig. 1). Woggon 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that the first inflatable bladder (i.e. the portion supporting the upper back) has a length along a superior-inferior axis greater than a length of the second inflatable bladder (i.e. the portion supporting the head) along the superior-inferior axis and greater than a length of the third inflatable bladder along the superior-inferior axis (i.e. the portion supporting the neck), as suggested by Woggon, for the purpose of ensuring a greater area along the upper back of a patient is supported and treated by the device.
With this modification, the modified ‘193 device would thus teach wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder 
Regarding claim 32, ‘193 discloses further comprising a spacer configured to be coupled between a portion of the frame and the first inflatable bladder portion to adjust the angulation of the first inflatable bladder portion during inflation (claim 2; col. 39, lines 48-51).
Regarding claim 33, ‘193 discloses wherein the spacer is a wedge-shaped spacer (claim 4; col. 39, lines 56-57).
Regarding claim 34, ‘193 discloses .
Claims 42-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-25 of U.S. Patent No. 10,363,193 (hereinafter ‘193), as applied to claims 14, 28, and 35 above, and further in view of Graham ‘693.
Regarding claim 42, ‘193 discloses the invention as previously claimed, but does not disclose wherein expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) wherein expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (bladder is expanded and angled to provide lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 6, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 device such that expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by Graham ‘693, for the purpose of providing a user with an additional means for therapy and treatment. 
Regarding claim 44, Graham ‘693 teaches wherein expanding the second inflatable bladder comprises expanding the second inflatable bladder toward the occiput to apply a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (bladder is expanded and angled to provide lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 6, lines 42-46).
Regarding claim 45, ‘193 does not disclose wherein securing the traction device to the head comprises applying one or more restraining straps to the head to restrict movement of the head in the +Z direction.
However, Graham ‘693 further teaches wherein securing the traction device to the head comprises applying one or more restraining straps to the head to restrict movement of the head in the +Z direction (straps 158, 160 restrict head movement) (Graham ‘693; Figs. 10C-10F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 device to include restraining straps, as taught by Graham ‘693, for the purpose of securing the device to a user’s head (Graham ‘693; col. 4, lines 56-62).
Regarding claim 47, Graham ‘693 teaches wherein securing the traction device to the head comprises applying one or more restraining straps to the head to restrict movement of the head in an anterior +Z direction (Graham ‘693; Figs. 10C-10F).
Claims 43 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-25 of U.S. Patent No. 10,363,193 (hereinafter ‘193) in view of Woggon, as applied to claim 28 above, and further in view of Graham ‘693.
Regarding claim 43, ‘193 discloses the invention as previously claimed, but does not disclose wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder applies a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (bladder is expanded and angled to provide lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 6, lines 42-46).
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder applies a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (bladder is expanded and angled to provide lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 6, lines 42-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 device such that upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder applies a force vector in a lateral +X or -X direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by Graham ‘693, for the purpose of providing a user with an additional means for therapy and treatment. 
Regarding claim 46, ‘193 does not disclose further comprising a restraining strap configured to restrict movement of the head in an anterior +Z direction (Graham ‘693; Figs. 10C-10F).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 device to include a restraining strap, as taught by Graham ‘693, for the purpose of securing the device to a user’s head (Graham ‘693; col. 4, lines 56-62).
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
On pages 7-8 in the Discussion of Rejections under 35 U.S.C. 102 section of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the 35 U.S.C. 102 rejections of the previous office action. The Examiner agrees, and thus is withdrawing those rejections. However, the relevant claims remain rejected under 35 U.S.C. 103 as detailed above.
On page 10 in the second paragraph of the Applicant’s remarks, the Applicant argues that Makita does not disclose expanding the second inflatable bladder in the anterior +Z direction and in a superior +Y direction towards the occiput as claimed in claim 14. However, the Examiner respectfully disagrees. The anterior +Z direction is being interpreted as along the direction normal to the user’s neck, and the superior +Y direction is being interpreted as along the direction from the top of a user’s head to their neck, which is perpendicular to the +Z direction. The Makita air cushion 2a is shown to expand up (i.e. a +Z direction) and out (i.e. a +Y 
On page 11 in the second paragraph of the Applicant’s remarks, the Applicant argues that Makita does not disclose expanding the second inflatable bladder a superior +Y direction towards the occiput as claimed in claim 35. However, the Examiner respectfully disagrees. As explained in the previous paragraph, the Makita air cushion 2a is shown to expand out (i.e. a +Y direction) when inflated in Figs. 1, 4-5. Thus, the Makita air cushion 2a would expand in the +Y directions as claimed, and thus Makita can still teach the claimed second inflatable bladder.
On pages 11-12 in the Discussion of Rejections over LaMonica section of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the 35 U.S.C. 103 rejections using LaMonica as the base reference. The Examiner agrees, and thus is withdrawing those rejections. However, the relevant claims remain rejected under 35 U.S.C. 103 using Graham ‘372 in view of Makita and Woggon as detailed above.
On page 12 in the last paragraph of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the double patenting rejections of the previous office action. However, the Examiner respectfully disagrees. The claim amendments were not enough to distinguish over the ‘193 reference, and thus the Examiner has again rejected the claims using double patenting as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785